DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,6 -10 are  rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. 2015/0253290 in view of Delakowitz 7,790,989. Regarding claim 1, Fujii discloses an ultrasonic probe P comprising: a case 9 to accommodate an ultrasonic transceiver;  a cable 4 to connect the ultrasonic transceiver and a main body of a medical instrument; and a strain relief 19 provided outside the case to prevent breakage of the cable, wherein the strain relief is formed in a truncated conical shape and includes a passage through which the cable 4 is capable of passing. Fujii does not disclose the strain relief includes portions having at least two truncated conical shapes divided perpendicular to a central axis of the strain relief.  However, strain relief including portions having at least two truncated conical shapes divided perpendicular to a central axis of the strain relief  are well known in the art as evidenced by Delakowitz. Delakowitz discloses  a strain relief 1 including portions having at least two truncated conical shapes divided perpendicular to a central axis of the strain relief  (see figs. 1-7) Therefore, it would have been obvious to one of ordinary skill to modify the strain relief of Fujii by including portions having .
Regarding claim 2, two adjacent portions among the portions having the at least two truncated conical shapes of the strain relief are rotatable with respect to each other at a predetermined angle (see fig 7).
Regarding claim 3, wherein a portion having a fixed end of the strain relief among the portions  having the at least two truncated conical shapes of the strain relief is rotatable with respect to the case at a predetermined angle. 
Regarding claim 6,  the passage is provided asymmetrically inside the strain relief so that the strain relief is capable of being bent to one side. 
Regarding claim 7 ,wherein an end of the passage on a fixed end side of the strain relief is provided to deviate from a center of the strain relief.
Regarding claim 8, wherein the passage is provided such that a central axis of the passage is spaced from a central axis of the strain relief by a certain distance. 
Regarding claim 9, wherein the passage includes a plurality of recesses provided on a side wall of the passage so that the strain relief is bent in multiple steps. 
Regarding claim 10, wherein the strain relief includes a reinforcing member 21 provided at one side of the passage so that the strain relief is capable of being bent to one side. 

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 11 and 12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujii et al. 2015/0253290. Regarding claim 11, Fujii discloses an ultrasonic probe P comprising: 10 a case 9 to accommodate an ultrasonic transceiver; a cable 4 to connect the ultrasonic transceiver and a main body of a medical instrument; and a strain relief 19 provided outside the case to prevent breakage of the cable, wherein the strain relief includes a passage through which the cable is  capable of passing, and a reinforcing member  21 provided at one side of the passage so that the strain relief is capable of being bent to one side.
Regarding claim 12, the strain relief is formed in a truncated conical shape, and the strain relief includes portions having at least two truncated conical shapes divided perpendicular to a central axis of the strain relief. 
Allowable Subject Matter
s 4,5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4 and 5, wherein when a free end of the strain relief is rotated by more than the predetermined angle, a torsional force is first applied to a portion adjacent to the free end among the two adjacent portions, and a torsional force is later applied to a portion adjacent to a fixed end of the strain relief among the two adjacent portions; regarding claim 13, wherein two adjacent portions among the portions having the at least two truncated conical shapes of the strain relief are rotatable with respect to each other at a predetermined angle; regarding claim  14, wherein a portion having a fixed end of the strain relief among the portions having the at least two truncated conical shapes of the strain relief is rotatable with respect to the case at a predetermined angle, and regarding claim 15, wherein when a free end of the strain relief is rotated by more than the predetermined angle, a torsional force is first applied to a portion adjacent to the free end among the two adjacent portions, and a torsional force is later applied to a portion adjacent to a fixed end of the strain relief among the two adjacent portions, in combination with the other limitations of the base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833